1                       UNITED STATES DISTRICT COURT

2                      EASTERN DISTRICT OF CALIFORNIA

3

4    UNITED STATES OF AMERICA,        No. 2:14-cr-23-GEB
5
                 Plaintiff,
6

7
          v.                          RULING ON OBJECTIONS TO
8
                                      PRESENTENCE REPORT
9    KARI SONOVICH,

10
                 Defendant.
11

12

13
          Defendant Kari Sonovich objects to the following findings in
14

15   the Presentence Report (“PSR”): the loss finding in paragraph 27

16   that Sonovich “is held accountable for loss of $454,000” and the

17   finding in paragraph 28 that “[t]he offense involved
18
     approximately 13 victims.”
19
          The Probation officer finds in paragraph 10 of the PSR:
20
21   “Based on wire transfer records of money transferred into the

22   defendant’s personal account, restitution in the amount of

23   $454,000 is warranted.” The Probation officer finds in paragraph
24
     8 of the PSR: “According to a chart provided by the government,
25
     13 victims wired $1,443,000 to Sonovich for investment. From the
26
     investors’ deposits, Sonovich forwarded $989,000 to SJB for
27
     investment and wired $454,000 to 1her personal account.    Sonovich
28
1    is held accountable for the funds that she wired to her personal
2    account, that is, $454,000.”   During the sentencing hearing on
3
     December 20, 2019, the probation officer was directed to files
4
     the referenced chart as an addendum to the PSR.    Attached to the
5
     chart is a four page document on the loss issue.
6

7        The United States provides further information on loss the
8    amount in its sentencing memorandum filed on December 13, 2019,
9
     and “requests that the Court order Sonovich to pay restitution of
10
     $454,000 to the victims of her offense, as outlined in the
11
     restitution attachment to the Presentence Investigation Report
12
     (“PSR”).” U.S. Sen. Memo. at 1:23-24, ECF 92. The reference
13

14   portion of the PSR recommends that at least eleven victims be

15   found to have sustained losses and that the total restitution is

16   $454,000. PSR at ECF 87, page 22 of 22. Exhibits attached to the
17   government’s sentencing memorandum support these findings. As the
18
     United States asserts:
19

20            In August 2008, Sonovich convinced G.B. and D.B.

21       to send her $100,000 to invest with Birch. In her

22       contract with G.B, Sonovich promised that B&B
23       Consulting would receive 40% of only the “proceeds of
24
         the investment.” Exhibit 1 at 1 (G.B. identifiers
25
         redacted). On or about August 6, 2008, B&B Consulting’s
26
         Charles Schwab account received $100,000 from G.B.
27
                                    2
         Exhibit 2 at 3 account numbers redacted). The next day,
28
1    Sonovich initiated a $50,000 wire transfer to a Nevada
2

3

4    State Bank account ending 1346, on which she had

5    signature authority. Exhibit 3 (account numbers
6    redacted). Also on August 7, 2008, Sonovich wired
7
     $50,000 out of B&B’s Charles Schwab account to one of
8
     Birch’s purported companies, Phlorian Racing Limited.
9
     Exhibit 4 (account numbers redacted). That wire was
10
     returned to B&B Consulting’s Charles Schwab account on
11

12   or about August 15, 2008. Exhibit 2 at 4 (account

13   numbers redacted). The return processed on August 18,
14   2008. Two days later, Sonovich wired $25,000 to her
15
     Nevada State Bank account ending in 1346. Exhibit 5
16
     (account numbers redacted). And her business partner,
17
     Brandy White Elk, received the remaining $25,000 of
18
     G.B. and D.B.’s investment. Exhibit 6 (account numbers
19

20   redacted). Five days later, on August 25, 2008,

21   Sonovich wired $14,000 to what may have been a Birch-

22   controlled Barclays account. Exhibit 7 at 3 (account
23   numbers redacted). Despite the fact that Sonovich
24
     invested at most $14,000 of G.B. and D.B.’s $100,000
25
     with Birch—the purported international investment
26
     expert—Sonovich told G.B. his “profit” on his and
27
                                3
     D.B.’s $100,000 investment after 90 days was $500,000.
28
1    Exhibit 8 (G.B. identifiers redacted). Bank records
2    show how Sonovich used G.B. and D.B.’s money. For
3
     example, on August 8, 2008, the day after she wired
4
     $50,000 to her Nevada State Bank account ending in
5
     1346, Sonovich withdrew $6,000 in cash. Exhibit 9
6
     (account numbers redacted). Three days later, on August
7

8    11, 2008, Sonovich made four payments to American

9    Express totaling approximately $14,300—one for

10   approximately $8,000, another for approximately $4,000,
11   a third for approximately $1,300, and a fourth for
12
     approximately $1,000. Exhibit 7 at 1-2 (account numbers
13
     redacted). Sonovich also engaged in the following
14
     transactions in the approximately two-week period after
15
     receiving $50,000 of G.B. and D.B.’s funds:
16

17   -   On August 11, 2008, Sonovich made payments
18
     totaling $2,900 to pay what appear to be credit card
19
     bills, including payments to Citi Bank, Capital One,
20
     and Washington Mutual. Exhibit 7 at 2 (account numbers
21
     redacted).
22

23   -   On August 12, 2008, Sonovich paid Washington
24
     Mutual another $2,000. Exhibit 7 at 2 (account numbers
25
     redacted).
26
27   -   Also on August 12, 2008, Sonovich made a $4,000
                               4
28
1    payment to Mercedes Benz. [Exhibit 7 at 2 (account
2    numbers redacted).
3
     -   By check dated August 6, 2008, the same day G.B.
4
     wired $100,000 to B&B Consulting’s Charles Schwab
5

6    account, Sonovich paid $11,325 to Southern Highlands,

7    which is a golf community in which Sonovich and her
8    former husband lived. Exhibit 10 (account number
9
     redacted). Although the check is dated August 6, 2008,
10
     it did not process until August 11, 2008—three days
11
     after she wired $50,000 of G.B. and D.B.’s money to her
12
     Nevada State Bank account. Exhibit 7 at 4 (account
13

14   numbers redacted).

15
     -   On August 20, 2008, another $10,000 in cash was
16
     withdrawn from the account. Exhibit 11 (account number
17
     redacted). After telling G.B. that the profit on his
18
     first investment was $500,000, Sonovich convinced G.B.
19

20   to invest an additional $150,000, which he sent her on

21   or about December 8, 2008. Exhibit 12 at 4 (account

22   number redacted). As with G.B.’s initial investment,
23   Sonovich entered a contract with G.B. in which she
24
     represented she would invest G.B.’s $150,000 with
25
     Birch. Exhibit 13 (G.B. identifiers redacted). That did
26
     not happen. The day after receiving G.B.’s $150,000
27
                                5
     investment, Sonovich wired $133,500 to her Nevada State
28
1    Bank account. Exhibit 14 (account numbers redacted);
2    Exhibit 12 at 4 (account numbers redacted). Sonovich
3
     failed to tell G.B. that, like his first investment,
4
     his second did not go to Birch. The day Sonovich wired
5
     the $133,500 to her Nevada State Bank account, she paid
6
     $5,500 to Chase Auto and cashed a check for
7

8    approximately $60,000, as well as wired money between

9    her checking and savings accounts. Exhibit 15 at 1 and

10   6 (account numbers redacted). Two days later, on
11   December 11, 2008, Sonovich made a $5,500 payment to
12
     Mercedes Benz and a $2,200 payment to American Express.
13
     Exhibit 15 at 2 (account numbers redacted). . . The
14
     following is a summary of what Sonovich did with the
15
     victims’ money:
16

17   -   On August 6, 2008, G.B. and D.B. gave Sonovich
18
     $100,000. Sonovich kept at least $61,000 and gave
19
     $25,000 to White Elk.
20
21   -   On August 25, 2008, J.S. gave Sonovich $250,000.

22   Sonovich kept $25,000.
23
     -   Between August 27, 2008, and September 4, 2008,
24
     M.L., S.L., and J.H. gave Sonovich a total of $313,000,
25

26   with M.S. and S.L. giving Sonovich $63,000, and J.H.

27   giving her $250,000. Sonovich kept $13,000.
                                6
28
1        -    On September 24, 2008, L.L. gave Sonovich $20,000.
2        Sonovich kept it all.
3
         -    On October 28, 2008, J.D. gave Sonovich $10,000.
4
         Sonovich kept it all.
5

6        -    On December 5, 2008, N.L. gave Sonovich $10,000.
7
         Sonovich kept it all.
8

9        -    On December 8, 2008, G.B. and D.B. gave Sonovich

10       another $150,000. Sonovich kept it all.

11
         -    On December 31, 2008, J.H. gave Sonovich $5,000.
12
         Sonovich kept it all.
13

14       -    On January 20, 2009, C.T. and R.P. gave Sonovich
15       $110,000. Sonovich kept $80,000 and gave the remaining
16
         $30,000 to White Elk.
17
         -    Between February 5, 2009, and February 9, 2009,
18

19       D.G., on behalf of his investment fund, C.H., R.H., and

20       C.H. and R.H. on behalf of a foundation, and K.K. gave
21       Sonovich a total of $475,000, with C.H. and R.H. giving
22
         her $100,000 in personal funds and another $100,000 on
23
         behalf of a foundation, and K.K. giving her $130,000.
24
         Sonovich kept $25,000.
25

26   Sen. Memo. at 2:7-28, 3:1-28, 4:1-4 and lines 15-28, 5:1-6. The
27   United States also provides additional evidence on the loss issue
                                     7
28
1    on pages 6 page 7 of its sentencing memorandum.
2
         The evidence shows Sonovich retained at least 454,000 of the
3
     funds she represented to the victims she would transfer to Birch
4
     for investing, and that there are more than ten victims. Those
5

6    victims include G.B, D.B., M.L, S.L., J.H., L.L., J.D., C.H.,

7    R.H., D.G., K.K., J.S., N.L., C.T., and R.P.
8
         The objected to findings in the PSR are overruled based on
9
     information in the PSR and the quoted facts in the government’s
10
     sentencing memorandum which are adopted as findings.   A copy of
11

12   this ruling must be appended to “any copy of presence report made

13   available to the Bureau of Prisons.” Rule 32(i)(3)(C).
14
         Dated:   December 20, 2019
15

16

17

18

19

20
21

22

23

24

25

26
27
                                      8
28
